Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/2019 and 07/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “a data acquisition unit that is configured to…, an evaluation unit that is configured to…, a second evaluation unit that evaluates…, and an acceleration prediction model that is configured to…” throughout claims 1-18 that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit/model” that is coupled with functional language “configured to… ” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claim 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under step 1 of the framework laid out in Alice, the claims are directed toward one of the four statutory categories of inventions, claim 1 is a system and claim 16 is a method.
The examiner has identified independent method claim 1 as the claim that represents claimed invention for analysis and is similar to independent method claim 16. Claim 1 recites the limitations of “and an evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of snap which is second-order time differential of acceleration, and evaluate driving skills in the traveling scene on a basis of time series data of snap in an evaluation target period which is a transitional period of acceleration in a recording period of the traveling data.”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Calculating snap, and evaluating driving skills recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation directed toward the abstract idea are as follows: 
(a) and an evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of snap which is second-order time differential of acceleration, (A human would be able to feel the snap due to the change in jerk as the vehicle accelerates to the desired constant speed. With a less experienced driver the snap will be much more noticeable and with a more experienced driver the change in acceleration will be smoother and the snap less noticeable over time.) 
(b) and evaluate driving skills in the traveling scene on a basis of time series data of snap in an evaluation target period which is a transitional period of acceleration in a recording period of the traveling data. (Again with a less experienced driver, the snap would be much more noticeable and it can be determined that the driving skills of the driver need to be improved. With a more experienced driver, there would be less snap due to a more smooth transition of acceleration and it can easily be determined that the driving skills of the driver are advanced.)

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of acquiring traveling data which is mere data gathering and therefore insignificant extra-solution activity (see MPEP section 2106.05(g)). The courts have identified that adding insignificant extra-solution activity to the judicial exception does not integrate a judicial exception into a practical application (see MPEP section 2106.04(d)).Claim 16 similarly recites no additional limitations. Therefore, claims 1 and 16 are directed to an abstract idea without a practical application. (Step 2A-Prong2: NO. The additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above no additional elements are recited to integrate the judicial exception in a practical application in claims 1 and 16 and therefore as well no additional elements are included that are sufficient to amount to significantly more than the judicial exception. The additional element of acquiring traveling data is mere data gathering which is just adding insignificant extra-solution activity to the judicial exception. The courts have found adding insignificant extra-solution activity to the judicial exception not to qualify as 
Dependent claims further define the abstract idea that is present in their respective independent claims 1 and 16 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the claims 1-16 are not patent-eligible. 
With respect to claim 17, program code is claimed. However, the broad reasonable interpretation of program code includes software per se. Software per se is not a statutory category of invention, and as such the claim is rejected as directed toward non-statutory subject matter.
With respect to claim 18, a medium is claimed. However, the medium is not defined as being non-transitory. As such the broadest reasonable interpretation of a medium includes both non-transitory media, and transitory media. As such, transitory media are directed to signals or forms of energy and are non-statutory subject matter, and therefore the claim is rejected as directed toward non-statutory subject matter.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara (U.S. Publication No. 20180065638) in view of Geller (U.S. Publication No. 20160128619).
Regarding claim 1:
Kawahara teaches:
A driving evaluation system that evaluates driving skills of a vehicle by a driver, the system comprising: ("The present disclosure relates to a device for controlling a vehicle. The device 
a data acquisition unit that is configured to acquire traveling data including time series data of acceleration in a predetermined traveling scene; (Figure 6 shows a time series chart that includes time series data of acceleration. Paragraph [0074] shows that the data can be acquired in a predetermined traveling scene.)
Paragraph [0050] of Kawahara shows that the driving operation evaluator (an evaluation unit) calculates, based on the traveling data, the change of jerk via differentiation. The first chart in figure 6 shows the change in jerk. "the driving operation evaluator 20e calculates the evaluation target value when the sign of the value obtained by differentiation of the jerk J changes, i.e., at a timing when the jerk J reaches its peak." [0050]; Kawahara doesn't specifically teach that an evaluation unit that is configured to calculate, on a basis of the traveling data, time series data of snap which is second-order time differential of acceleration, 
however, 
Geller teaches, ("Jounce is defined as the fourth derivative of a position vector with respect to time (second derivative of acceleration). In a head bob, the driver's head drops and suddenly pulls back. This may be detected by measuring the jerk and determining whether the value of the jerk is of a magnitude that corresponds to a known head bob value. If so, the system may analyze the rate of change of acceleration (using jounce) associated with the directional change between the head drop and the pull back." [0043])
Paragraph [0051] of Kawahara teaches, “Every time the driving operation evaluator 20e calculates the evaluation target value at a timing when the jerk J reaches its peak, the driving 
However, Geller teaches:
and evaluate driving skills in the traveling scene on a basis of time series data of snap in an evaluation target period which is a transitional period of acceleration in a recording period of the traveling data. ("This may be detected by measuring the jerk and determining whether the value of the jerk is of a magnitude that corresponds to a known head bob value. If so, the system may analyze the rate of change of acceleration (using jounce) associated with the directional change between the head drop and the pull back. If the value of the rate of change is also of a magnitude that corresponds to a known head bob value, then the system will determine that a head bob occurred and that the driver is likely exhibiting drowsiness." [0043])
Kawahara and Geller are analogous art because they are in the same field of art, driving evaluation systems that evaluates the driver. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the time series data as taught by Kawahara to include the snap data as taught by Geller in order for the time series data to contain snap data. The teaching suggestion/motivation to combine is that by using time series data of snap, the driver’s drowsiness level can be attained as shown in Geller [0043].

Regarding claim 2:
Kawahara in view of Geller teaches all of the limitations of claim 1.
Geller further teaches:
The driving evaluation system according to claim 1, wherein the evaluation unit includes a first evaluation unit that evaluates driving skills on a basis of a number of times the snap crosses a value of 0 within the evaluation target period. (For example, in an embodiment, the threshold values indicative of a head bob motion are as follows: the amplitude of the first peak (511) must be at least about 0.01875 m/s.sup.4, the amplitude of the second peak (512) must be at least about 0.0125 m/s.sup.4, the amount of time (513) from the first peak's maximum to the shared zero crossing 515 (between the two peaks) must be less than or equal to about 200 ms, and the amount of time from the shared zero crossing to the second peak's maximum (514) must be less than or equal to about 200 ms." [0046]; here it shows that the driver's behavior and current skills are analyzed by determining a shared zero crossing.)
Kawahara and Geller are analogous art because they are in the same field of art, driving evaluation systems that evaluates the driver. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the time series data as taught by Kawahara to include data on a number of times the snap crosses a value of 0 within the evaluation period as taught by Geller in order to evaluate the driver on a basis of the number of times the snap crosses a value of 0 within the evaluation period. The teaching suggestion/motivation to combine is that by evaluating such time series data of snap, the driver’s drowsiness level can be attained as shown in Geller [0043].

Regarding claim 4:
Kawahara in view of Geller teaches all of the limitations of claim 1. 
Geller further teaches:
The driving evaluation system according to claim 1, wherein the evaluation unit includes a second evaluation unit that evaluates driving skills on a basis of a maximum value of an absolute value of snap within the evaluation target period. ("The jounce may then be analyzed to detect a head bob if the jounce signal changes signs from positive to negative, or vice versa. In an embodiment, two consecutive peaks may be analyzed simultaneously, and the amplitudes and duration of the peaks may be compared to threshold values indicative of a head bob motion to detect whether or not the jounce signal represents a head bob motion. For example, in an embodiment, the threshold values indicative of a head bob motion are as follows: the amplitude of the first peak (511) must be at least about 0.01875 m/s.sup.4, the amplitude of the second peak (512) must be at least about 0.0125 m/s.sup.4, the amount of time (513) from the first peak's maximum to the shared zero crossing 515 (between the two peaks) must be less than or equal to about 200 ms, and the amount of time from the shared zero crossing to the second peak's maximum (514) must be less than or equal to about 200 ms. These threshold values are provided by way of example only and other, now or hereafter known, threshold values indicative of a head bob motion pattern are within the scope of this disclosure." [0046]; here it shows that the maximum value of an absolute value of snap are used to evaluate the drivers current driving skills)


Regarding claim 5:
Kawahara in view of Geller teaches all of the limitations of claim 2.
Geller further teaches:
The driving evaluation system according to claim 2, wherein the evaluation unit includes a second evaluation unit that evaluates driving skills on a basis of a maximum value of an absolute value of snap within the evaluation target period. (The jounce may then be analyzed to detect a head bob if the jounce signal changes signs from positive to negative, or vice versa. In an embodiment, two consecutive peaks may be analyzed simultaneously, and the amplitudes and duration of the peaks may be compared to threshold values indicative of a head bob motion to detect whether or not the jounce signal represents a head bob motion. For example, in an embodiment, the threshold values indicative of a head bob motion are as follows: the amplitude of the first peak (511) must be at least about 0.01875 m/s.sup.4, the amplitude of the second peak (512) must be at least about 0.0125 m/s.sup.4, the amount of time (513) from the first peak's maximum to the shared zero crossing 515 (between the two peaks) must be less 
Kawahara and Geller are analogous art because they are in the same field of art, driving evaluation systems that evaluates the driver. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the time series data as taught by Kawahara to include data on a maximum value of snap within the evaluation period as taught by Geller in order to evaluate the driver on a basis of the maximum value of snap within the evaluation period. The teaching suggestion/motivation to combine is that by evaluating such time series data of snap, the driver’s drowsiness level can be attained as shown in Geller [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664